DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species I which correspond to claims 1-11 and 24-39 in the reply filed on 8/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 24-25, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pieces".  There is insufficient antecedent basis for this limitation in the claim. There are no previously recited “pieces” of pressure data and it is not clear what is being referred to. This is being interpreted to mean any pressure detected by the pressure sensors. 
Claim 24 recites “a learned model” but “a learned model” is previously recited in claim 1. It is unclear if this is a different model or the same as in claim 1. It will be interpreted to mean either.
Claim 24 uses the phrases “newly molded” to describe a molded item and “newly detected” to describe material temperature data but material temperature data is detected previously in the claim and a molded item is recited previously in the claim. It is not clear if the “newly” molded item and detected data are the same or different than the previously recited items and data. This will be interpreted to mean either.
Claim 25 is unclear regarding the limitation “first temperature data which is a temperature of the molten material detected by the material temperature sensor when the mold is opened in a state in which the molten material is supplied to the cavity”. It is not clear if the temperature data is taken when the mold is opened after molding an item, open prior to molding an item, or while the molten material is supplied to the cavity. It does not make sense that the mold would be open while the material is being supplied to the cavity. Examiner is interpreting this to mean either the mold is open or the molten material is being supplied to the cavity. 
Claim 35 describes performing a quality determination step  “before a next step is performed after the molded item is molded” however this does not make sense within the context of the claim. Quality determination in itself seems like a “next step” after molding. If a quality determination is performed after molding but before “a next step” is the quality determination then the “next step”? Examiner suggests correcting the claim to remove “a next step” and rephrase the claim to somehow refer to the quality determination is performed after molding or immediately after molding.  For the purposes of examination, this claim is being interpreted to mean the quality prediction step is performed sometime after molding.
Claim 36 describes “the molded item determined to be bad in the quality determination” but there is no previously recited process of determining if the molded item is “bad” or what “bad” means in context of the quality determination, for example, is the item not the correct shape, size, etc. This is being interpreted to mean any type of defect, fault, misshapen surface, error in manufacturing process, etc. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 24-27, 29-36, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 2017/0031330) modified by Altonen (US 2017/0274571).
 Regarding claim 1, Shiraishi meets the claimed, A quality prediction system for a molded item applied to a molding method of molding the molded item by supplying a molten material to a cavity of a mold of a molding machine, (Shiraishi [0046] describes an injection molding machine and mold) the quality prediction system comprising: a sensor (Shiraishi [0047]-[0048] and [0051] describe a sensor or various control devices for controlling various components)  configured to detect state data regarding the molten material supplied in the cavity; (Shiraishi [0053] describes a state observation section 21 which detects physical data about the molded article in the molding system) a learned-model storage unit configured to store a model which is a learned model generated by machine learning (Shiraishi [0069] escribes a learning-result storage section 26 that stores a learning result) in which the state data detected by at least the sensor is used as a training data set and is a learned model related to the state data (Shiraishi [0071]-[0075] describe how the machine learning uses state data of the physical conditions to develop the learning results) and a quality element of the molded item (Shiraishi [0067] describes a reward is given based on the quality of the molded article.)
Shiraishi describes a machine learning algorithm and describes quality is an objective of the system, see [0067], but does not explicitly describe that the learned model is able to predict the quality of the molded item. Shiraishi describes a sensor but does not explicitly describe its location. Shiraishi does not meet the claimed, a sensor disposed in the mold, and a quality prediction unit configured to predict the quality element of the molded item which is newly molded based on the state data newly detected by the sensor and the learned model.  
Analogous in the field of machine learning for injection molding Altonen meets the claimed, a sensor disposed in the mold, (Altonen [0034] and [0039] describe a sensor 129 located in the mold cavity) learned model relating to a quality element of the molded item; and a quality prediction unit configured to predict the quality element of the molded item which is newly molded based on the state data newly detected by the sensor and the learned model. (Altonen [0056]-[0057] describe a retrofit controller which acts as a quality prediction unit that is capable of determining the part quality based on a set of molding parameters. A reference load curve is generated based on first operating parameters similar to the “state data”, see [0012] and experimentally determining second parameters which define the part quality.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the machine learning algorithm of Shiraishi with the quality element and quality prediction of Altonen in order to define a suitable operative range for each parameter to form satisfactory parts, see Altonen [0056].
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the sensor of Shiraishi to be located in the cavity as described by Altonen in order to transmit information about the material in the mold cavity to the controller, see Altonen [0034].
Regarding claim 2,  Shiraishi as modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 1, wherein the learned-model storage unit stores a model which is a learned model generated by machine learning in which pressure data detected by at least the first pressure sensor (Shiraishi [0053] describes a pressure is used as physical-amount data)  is used as a training data set and is a learned model related to the pressure data (Shiraishi [0071]-[0075] describe how the machine learning uses state data of the physical conditions to develop the learning results) and the quality element of the molded item, and wherein the quality prediction unit predicts the quality element of the molded item which is newly molded based on the pressure data newly detected by the first pressure sensor and the learned model (Altonen [0056]-[0057] describe a retrofit controller which acts as a quality prediction unit that is capable of determining the part quality based on a set of molding parameters. A reference load curve is generated based on first operating parameters similar to the “state data”, see [0012] and experimentally determining second parameters which define the part quality.)  
Shiraishi describes a sensor and using state data from that sensor to form training data. Shiraishi [0053] also describes pressure data can be used but does not explicitly describe a pressure sensor in the mold cavity and does not meet the claimed, wherein the sensor includes a first pressure sensor detecting a pressure received from the molten material supplied in the cavity.
Altonen meets the claimed, The quality prediction system for the molded item according to claim 1, wherein the sensor includes a first pressure sensor detecting a pressure received from the molten material supplied in the cavity (Altonen [0039] describes a pressure sensor in the mold cavity.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the pressure that is being used as the physical data in Shiraishi with the pressure sensor and pressure data of the mold cavity as used in Altonen in order to allow the pressure to be controlled and operate the machine at peak performance, see Altonen [0006] and [0057].
Regarding claim 3, Shiraishi meets the claimed, a shape of the molded item used as the training data set (Shiraishi [0067] describes quality of the molded item is used as a reward in the machine learning process, the quality includes shape-related parameters such as s burr, sink mark, warp, and other marks.)
Shiraishi does not describe pressure keeping and pressure decreasing forces and does not meet the claimed, The quality prediction system according to claim 2, wherein in the molding method, a process of decreasing a predetermined pressure-keeping force is performed after a pressure-keeping process is performed with the pressure-keeping force for a predetermined time, 
wherein the quality prediction system comprises a plurality of first pressure sensors configured to detect pressures received from the molten material at a plurality of different positions in the cavity, wherein the learned-model storage unit stores a model which is a learned model generated by machine learning in which a plurality of the pieces of pressure data detected by the plurality of first pressure sensors in the process of decreasing the pressure-keeping force used as the training data set and is a learned model related to the plurality of pieces of pressure data detected by the plurality of first pressure sensors in the process of decreasing the pressure-keeping force and the shape of the molded item.
Altonen meets the claimed, The quality prediction system according to claim 2, wherein in the molding method, a process of decreasing a predetermined pressure-keeping force is performed after a pressure-keeping process is performed with the pressure-keeping force for a predetermined time, (Altonen [0053] and Figure 4 show a pressure decreasing portion 317 after meeting a filling portion 316 to meet a target pressure) wherein the quality prediction system comprises a plurality of first pressure sensors configured to detect pressures received from the molten material at a plurality of different positions in the cavity, (Altonen [0034]-[0039] describe multiple pressure sensors in multiple positions in the cavity) wherein the learned-model storage unit stores a model which is a learned model generated by machine learning in which a plurality of the pieces of pressure data detected by the plurality of first pressure sensors in the process of decreasing the pressure-keeping force used as the training data set (Altonen [0056]-[0057] describe a retrofit controller which acts as a quality prediction unit that is capable of determining the part quality based on a set of molding parameters, including the pressure sensed by the sensors. It is inherent that the pressure in the pressure-keeping force and pressure decreasing is also sensed by the sensors and used in quality prediction) and is a learned model related to the plurality of pieces of pressure data detected by the plurality of first pressure sensors in the process of decreasing the pressure-keeping force and the shape of the molded item, (Altonen [0053] describes the pressure keeping and pressure decreasing, Altonen [0056]-[007] describes how the learning mode is performed based on the parameters which include pressure) 
Although Shiraishi [0067] describes a shape is used as the quality/reward in the machine learning process, Shiraishi does not describe predicting the quality or predicting the shape. Altonen [0056]-[0057] describes how physical parameters can be used to predict quality of the article and [0053] describe using pressure keeping/decreasing as the physical data for the learning model. When the shape elements described in Shiraishi [0067] are used as the quality prediction described in Altonen, the combination of Shiraishi and Altonen meets the claimed, and wherein the quality prediction unit predicts shape prediction of the molded item which is newly molded based on the plurality of pieces of pressure data newly detected by the plurality of first pressure sensors in the process of decreasing the pressure-keeping force and the learned model.  
It would be obvious to a person of ordinary skill in the art before the filing date to combine the shape elements being used as measures of quality with the quality prediction of Altonen to arrive at a quality system that predicts the shape of the molded article as claimed in order to avoid failure and degradation of quality of the molded article, see Shiraishi [0068] and Altonen [0056].
Regarding claim 4, Altonen meets the claimed,  The quality prediction system according to claim 3, wherein the plurality of first pressure sensors are disposed at a plurality of positions at which distances from the gate are different in an inflow path along which the molten material flows in the cavity from the gate of the mold (Altonen [0034] and [0039] describe multiple controllers in multiple places, including in the gate and throughout the cavity.)
Regarding claim 5, Altonen meets the claimed, The quality prediction system according to claim 4, wherein the plurality of first pressure sensors are disposed at least at two positions, a position near the gate in the inflow path and a position close to a position farthest from the gate in the inflow path (Altonen [0034] describes a sensor 128 in the nozzle and a sensor 129 at the end of the mold and additional sensors throughout the mold cavity.)
Regarding claim 6, Shiraishi meets the claimed, The quality prediction system according to claim 4,  wherein the mold has the gate at one position, (Shiraishi Figure 2 shows only one place where the nozzle enters the mold 3.) 
Shiraishi does not explicitly describe an annular cavity and does not meet the claimed, the molded item and the cavity are annular and wherein the inflow path is a path along which the molten material flows in a circumferential direction of the annular cavity from the gate. 
Altonen meets the claimed, the molded item and the cavity are annular (Altonen Figure 1 shows a cavity 122 where the mold half 127 forms a ring shaped cavity and creates a part with an inner and outer diameter) and wherein the inflow path is a path along which the molten material flows in a circumferential direction of the annular cavity from the gate (Altonen Figure 1 shows there is a mold gate 120 which is in the middle of the bottom of the molded article, it is inherent that when the material is injected into the mold, the material will flow circumferentially out from the center of the article.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the shape of the mold described in Shiraishi to be annular as shown in Altonen because it is known that the cavity can be changed to any desired shape to produce a part of the corresponding shape, see Altonen [0002] and [0033].
Regarding claim 7, Shiraishi as modified by Altonen meets the claimed, The quality prediction system according to claim 6, wherein the quality prediction unit predicts roundness of an outer circumferential surface or an inner circumferential surface of the annular molded item as the quality element (Shiraishi [0067] describes the shape of the molded article can be determined via examining for burrs, marks, warps, etc. and Altonen [0056]-[0057] describe shape prediction.) 
Regarding claim 8, Altonen further meets the claimed, The quality prediction system according to claim 3, wherein the training data set includes a value indicating a variation in the pressure data between the first pressure sensors (Altonen [0034]-[0038] describe multiple pressure sensors and Altonen [0039] describes transmitting the data from the sensors. It is inherent that if the pressure from the sensors is being transmitted for further use as operating parameters in the learning algorithm, any variation between those sensors is recorded because the pressure is already recorded.) 
Regarding claim 24,  Shiraishi as modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 1, wherein the learned-model storage unit stores a model which is a learned model generated by machine learning in which material temperature data detected by at least the material temperature sensor is used as a training data set and is the learned model related to the material temperature data detected by the material temperature sensor (Shiraishi [0053] describes using temperature as the physical-amount data and [0071]-[0075] describe how the machine learning uses state data of the physical conditions to develop the learning results) and a quality element of the molded item, and wherein the quality prediction unit predicts the quality element of the molded item which is newly molded based on the material temperature data newly detected by the material temperature sensor and the learned model (Altonen [0056]-[0057] describe a retrofit controller which acts as a quality prediction unit that is capable of determining the part quality based on a set of molding parameters. A reference load curve is generated based on first operating parameters similar to the “state data”, see [0012] and experimentally determining second parameters which define the part quality.)  
Shiraishi describes generating physical data, a training set, and a learned model. Shiraishi [0053] describes using a temperature as the physical data but does not explicitly describe a temperature sensor in the cavity and does not meet the claimed, wherein the sensor includes a material temperature sensor detecting a temperature of the molten material supplied in the cavity 
Altonen meets the claimed, wherein the sensor includes a material temperature sensor detecting a temperature of the molten material supplied in the cavity (Altonen [0037] describes sensor 129 located in the mold cavity can detect temperature.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the temperature used as physical data in Shiraishi with the sensor detecting material temperature in the mold cavity as described by Altonen in order to allow for the controller to adjust the filling rate, see Altonen [0041]. 
Regarding claim 25,  Shiraishi as modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 24, wherein the learned-model storage unit stores the learned model indicating a relation between the quality element of the molded item and first temperature data which is a temperature of the molten material detected by the material temperature sensor when the mold is opened in a state in which the molten material is supplied to the cavity, (Shiraishi [0071]-[0075] describe how the machine learning uses state data of the physical conditions to develop the learning results and Altonen [0037] describes the temperature, it is not understood how the temperature of the molten material is taken when the mold is opened yet material is still being supplied, see 112 section above, the sensor 129 of Altonen is capable of taking the temperature regardless of if the mold is open or closed and this limitation is interpreted as being met by Altonen) and wherein the quality prediction unit predicts the quality of the molded item based on the first temperature data and the learned model (Altonen [0056]-[0057] describe a retrofit controller which acts as a quality prediction unit that is capable of determining the part quality based on a set of molding parameters which would include the temperature from Altonen [0037].)
Regarding claim 26,  Shiraishi does not describe ambient temperature and does not meet the claimed, The quality prediction system for the molded item according to claim 25, wherein the quality prediction system for the molded item further comprises an ambient temperature sensor configured to detect an ambient temperature at a position at which the mold is disposed, wherein the learned-model storage unit stores the learned model indicating a relation among the first temperature data, the ambient temperature data detected by the ambient temperature sensor, and the quality element of the molded item, and wherein the quality prediction unit predicts the quality element of the molded item based on the first temperature data, the ambient temperature data, and the learned model.
Altonen also does not explicitly meet the claimed, The quality prediction system for the molded item according to claim 25, wherein the quality prediction system for the molded item further comprises an ambient temperature sensor configured to detect an ambient temperature at a position at which the mold is disposed, wherein the learned-model storage unit stores the learned model indicating a relation among the first temperature data, the ambient temperature data detected by the ambient temperature sensor, and the quality element of the molded item, and wherein the quality prediction unit predicts the quality element of the molded item based on the first temperature data, the ambient temperature data, and the learned model however, Altonen [0004], [0006], [0012], and [0016] all describe ambient plant temperatures and sensors detecting ambient temperatures near the molding machine. Specifically, Altonen [0011]-[0012] describe using ambient temperature as an operating parameter to adjust the molding machine. 
Although Altonen does not specifically describe using ambient temperature as the part of the training data, it would be obvious to a person of ordinary skill in the art to use other operating parameters in the machine learning process given that the affect the outcome or quality of the process. Specifically, Altonen teaches it would have been obvious to a person of ordinary skill in the art to modify the learning model of Shiraishi and Altonen which already describes using temperature as training data (see Shiraishi [0071] and Altonen [0037]) to include ambient temperature because ambient temperature can affect flow speeds, cooling times, as well as performance of the machine in general, see Altonen [0004] and [0006]. 
Regarding claim 27, Shiraishi as modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 25, wherein the quality element of the molded item is a dimension of the molded item (Shiraishi [0067] describes thickness of the molded article is analyzed. Thickness is a dimension.)
Regarding claim 29, Shiraishi modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 24, wherein the learned-model storage unit stores the learned model indicating a relation between a quality element of the molded item and second temperature data which is a maximum temperature of the molten material detected by the material temperature sensor while the molten material is supplied to the cavity, and wherein the quality prediction unit predicts the quality of the molded item based on the second temperature data and the learned model (It is inherent in Shiraishi as modified by Altonen that when the temperature is used in the learned model, a maximum temperature of that physical temperature data is also used.)
Regarding claim 30, Shiraishi as modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 29, wherein the quality element of the molded item is a dimension or a shape of the molded item (Shiraishi [0067] describes thickness of the molded article is analyzed. Thickness is a dimension.)
	Regarding claim 31, modified Shiraishi meets the claimed,  The quality prediction system for the molded item according to claim 30, wherein the molded item and the cavity are annular, and wherein the quality element of the molded item is an outer diameter or roundness of the molded item (Shiraishi [0067] describes burrs, warps, and marks, all of which affect the roundness of a molded item.)
Regarding claim 32, Shiraishi does not explicitly describe the location of the temperature sensors and does not meet the claimed, The quality prediction system for the molded item according to claim 24, wherein the material temperature sensor is disposed at a position at which temperature of the molten material is highest in an inflow path along which the molten material flows in the cavity from the gate of the mold.  
Altonen does not explicitly meet the claimed, The quality prediction system for the molded item according to claim 24, wherein the material temperature sensor is disposed at a position at which temperature of the molten material is highest in an inflow path along which the molten material flows in the cavity from the gate of the mold, however, Altonen [0034]and [0039] describe that sensors 129 may be placed anywhere within the mold cavity.
The courts have held that choosing from a finite number of predictable solutions with the reasonable expectation of success would have been obvious to a person of ordinary skill in the art, see MPEP §2143. 
 It would have been obvious to a person of ordinary skill in the art to modify the location of sensor 129 as described in Altonen to be where the temperature is highest because there are a finite number of locations within the mold in which to locate the sensor and because the controller in Altonen is capable of adjusting the values detected by the sensor regardless of the location, see Altonen [0039].
Regarding claim 33, Shiraishi modified by Altonen meets the claimed, The quality prediction system for the molded item according to claim 28, wherein the material temperature sensor is disposed at least at a position closer to a farthest position from the gate than the gate in an inflow path along which the molten material flows in the cavity from the gate of the mold (Altonen [0038] describes the sensor is at the end of the cavity.)
Regarding claim 34, Shiraishi as modified by Altonen meets the claimed, The quality prediction system according to claim 1, wherein the quality prediction unit performs quality determination on the molded item based on a predicted value and an allowable value of the quality element (Shiraishi [0067] describes determining if there is a molding failure and if that is outside of an allowable value) and Altonen [0057] describes the controller extrapolates the parameters to create a curve or a “predicted value” and then [0059] describes setting maximum values or “allowable values” to prevent  damage or failure.) 
Regarding claim 35, Shiraishi meets the claimed, The quality prediction system according to claim 34, wherein the quality prediction unit performs quality determination on the molded item before a next step is performed after the molded item is molded.  (Shiraishi [0067] describes performing an optical examination to determine if there has been a molding failure.)
Regarding claim 36, Shiraishi meets the claimed, The quality prediction system according to claim 34, wherein the quality prediction system performs a disposal process or a selection process for the molded item determined to be bad in the quality determination for the molded item (Shiraishi [0067] describes a process of selecting a defective item.)  
Regarding claim 37, Shiraishi as modified by Altonen meets the claimed, The quality prediction system according to claim 1, further comprising: a learned-model generation unit configured to generate the learned model by machine learning in which state data detected by at least the sensor is used as the training data set and store the generated learned model in the learned-model storage unit (Shiraishi [0069] describes the operating-conditions adjustment learning section performs the machine learning.)
Regarding claim 38, Shiraishi as modified by Altonen meets the claimed, The quality prediction system according to claim 37, further comprising: a server provided to be able to communicate with a plurality of the molding machines;(Shiraishi [0080]-[0081] describes with a communication device to communicate data between multiple data set stored on multiple injection molding systems) and a plurality of quality prediction devices provided to correspond to the plurality of molding machines, wherein the server includes a training data set acquisition unit acquiring the state data from the plurality of molding machines and acquiring the quality element of the molded items molded by the plurality of molding machines, and the learned-model generation unit generating the learned model based on the state data acquired by the training data set acquisition unit and the quality element of the molded item, (Shiraishi [0054] and [0076] describes a centralized management system for receiving and storing the physical data as well as the learned models from a plurality of machines)  and wherein the quality prediction device includes a molding data acquisition unit acquiring at least the state data from the corresponding molding machine, the learned-model storage unit, and the quality prediction unit (Shiraishi [0054] and [0076] describes a centralized management system for receiving and storing the physical data as well as the learned models from a plurality of machines.)  
Regarding claim 39, Shiraishi as modified by Altonen meets the claimed, A quality prediction system for a molded item applied to a molding method of molding the molded item by supplying a molten material to a cavity of a mold of a molding machine, (Shiraishi [0046] describes an injection molding machine and mold) the quality prediction system comprising: a sensor (Shiraishi [0047]-[0048] and [0051] describe a sensor or various control devices for controlling various components)  configured to detect state data regarding the molten material supplied in the cavity; (Shiraishi [0053] describes a state observation section 21 which detects physical data about the molded article in the molding system) and a learned-model generation unit configured to generate a learned model related to state data detected by at least the sensor (Shiraishi [0071]-[0075] describe how the machine learning uses state data of the physical conditions to develop the learning results) and a quality element of the molded item (Shiraishi [0067] describes a reward is given based on the quality of the molded article) by machine learning in which the state data is used as a training data set (Shiraishi [0071]-[0075] describe how the machine learning uses state data of the physical conditions to develop the learning results)
Shiraishi describes a sensor but does not explicitly describe its location. Shiraishi does not meet the claimed a sensor disposed in the mold
Altonen meets the claimed, a sensor disposed in the mold (Altonen [0034] and [0039] describe a sensor 129 located in the mold cavity.) 
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the sensor of Shiraishi to be located in the cavity as described by Altonen in order to transmit information about the material in the mold cavity to the controller, see Altonen [0034].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi as modified by Altonen as applied to claim 3 above, and further in view of Wei ("PID Control of Hybrid Injection Molding Machine Temperature", 2013, see NPL copy provided).
Regarding claim 9, Shiraishi and Altonen do not explicitly describe integrated values, and do not explicitly meet the claimed, The quality prediction system according to claim 3, wherein when a relation between the pressure data and a time elapsed after a decrease in the pressure-keeping force starts is defined as decreasing process transition data, the training data set includes an integrated value obtained by integrating the decreasing process transition data with respect to time, however, Altonen [0063] describes the use of a PID controller for controlling the injection molding machine. 
Although Altonen does not describe that the PID records pressure and time and integrates it, PID controllers are generally known to do this. Analogous in the field of PID control of injection molding machines, Wei describes how a PID controller would meet the claimed, The quality prediction system according to claim 3, wherein when a relation between the pressure data and a time elapsed after a decrease in the pressure-keeping force starts is defined as decreasing process transition data, the training data set includes an integrated value obtained by integrating the decreasing process transition data with respect to time (Wei Introduction describes pressure can be used as the parameter in a PID controller and how an error is obtained from the difference between the parameter and desired value. Wei page 2609 describes how a time integral of the error is taken into account for controlling the injection molding system.)
Wei describes using the time integral of pressure as a consideration when controlling the injection molding machine. Since Shiraishi and Altonen describe a pressure decreasing, a PID controller, and using pressure values in a machine learning algorithm, it would be obvious to combine the PID controller and learning algorithm of modified Shiraishi with the time integration of pressure error as described by Wei to arrive at the claimed invention in order to eliminate static error within the system, see Wei page 2609.
 	Regarding claim 10, Shiraishi and Altonen do not explicitly describe integrated values, and do not explicitly meet the claimed, The quality prediction system according to claim 3, wherein when a relation between the pressure data and a time elapsed after a decrease in the pressure-keeping force starts is defined as decreasing process transition data, the training data set includes a derivative value obtained by differentiating the decreasing process transition data with respect to time.  
Although Altonen does not describe that the PID records pressure and time and derives the relationship, PID controllers are generally known to do this. Analogous in the field of PID control of injection molding machines, Wei describes how a PID controller would meet the claimed, The quality prediction system according to claim 3, wherein when a relation between the pressure data and a time elapsed after a decrease in the pressure-keeping force starts is defined as decreasing process transition data, the training data set includes a derivative value obtained by differentiating the decreasing process transition data with respect to time (Wei Introduction describes pressure can be used as the parameter in a PID controller and how an error is obtained from the difference between the parameter and desired value. Wei page 2609 and the equations describe how a derivative of the parameter with respect to time.)
Wei describes using the time integral of pressure as a consideration when controlling the injection molding machine. Since Shiraishi and Altonen describe a pressure decreasing, a PID controller, and using pressure values in a machine learning algorithm, it would be obvious to combine the PID controller and learning algorithm of modified Shiraishi with the derivation of pressure error as described by Wei to arrive at the claimed invention in order to account for lag and instability, see Wei page 2609.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi as modified by Altonen as applied to claim 3 above, and further in view of Kenta (WO 2019146010, see English translation attached).
Regarding claim 11, neither Shiraishi nor Altonen meet the claimed, The quality prediction system according to claim 3, wherein when a time necessary until the pressure data detected by the first pressure sensor becomes a predetermined value or less after the decrease in the pressure-keeping force starts is defined as a pressure-keeping decrease time, the pressure data set includes a difference in the pressure-keeping decrease time between the first pressure sensors.  
	Analogous in the field of machine learning for injection molding, Kenta meets the claimed, The quality prediction system according to claim 3, wherein when a time necessary until the pressure data detected by the first pressure sensor becomes a predetermined value or less after the decrease in the pressure-keeping force starts is defined as a pressure-keeping decrease time, (Kenta [0115] describes recording times for use in the learning unit including times when a pressure reaches a certain value that indicate what phase of molding is going on. For example, the machine records the times until the pressure enters a holding phase and then when the pressure enters a cooling phase)the pressure data set includes a difference in the pressure-keeping decrease time between the first pressure sensors (Kenta [0115] describes variance between times is also recorded for use in the learning unit.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to modify the learning unit of Shiraishi and Altonen which describes a pressure decreasing portion to include data regarding the times of the pressure reaching certain phases in the injection molding cycle as described in Kenta in order to determine whether or not a molded product is being generated and what phase is happening, see Kenta [0115]. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi modified by Altonen as applied to claim 27 above, and further in view of Stone (EP3248752, see copy provided).
Regarding claim 28, Shiraishi and Altonen do not describe predicting the outer diameter of the molded item and do not meet the claimed, The quality prediction system for the molded item according to claim 27, wherein the molded item and the cavity are annular, and wherein the quality element of the molded item is an outer diameter of the molded item.
Analogous in the field of injection molding quality control, Stone meets the claimed, The quality prediction system for the molded item according to claim 27, wherein the molded item and the cavity are annular, and wherein the quality element of the molded item is an outer diameter of the molded item (Stone [0151] describes the dimensions of the parts can be inspected as critical indicator of quality and then used to in the prediction models.)
Although Stone does not specifically describe an outer diameter of the part, Stone Figure 4 shows a cavity 141 with an inner and outer diameter. The courts have held that choosing from a finite number of solutions with a reasonable expectation of success would have been obvious to a person of ordinary skill in the art. Stone Figure 4 shows a ring-shaped cavity 141 and Stone [0150] describes a wheel is being molded. Stone [0151] describes a dimension can be critical to part quality. A person of ordinary skill in the art would recognize there are a finite number of dimensions to a wheel which include the inner and outer diameters. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the dimension prediction of Stone with the quality prediction system of Shiraishi as modified by Altonen in order to mold correctly sized parts and maintain quality, see Stone [0151].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744